Citation Nr: 1523226	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) L5-S1 (lumbar spine disability), to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for coxa saltans, left hip (left hip disability), to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a chronic throat disability, to include as secondary to exposure to toxic chemicals.

5.  Entitlement to service connection for sick sinus syndrome with pacemaker (heart disability), to include as secondary to medications taken to treat a service-connected left knee disability and exposure to toxic chemicals.

6.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to medications taken to treat a service-connected left knee disability and exposure to toxic chemicals.

7.  Entitlement to service connection for broken molars.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1990.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.

The issues of the Veteran's entitlement to service connection for lumbar spine, cervical spine, left hip, heart, and gastrointestinal disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claim of entitlement to service connection for broken molars is requested.

2.  The competent evidence of record fails to show that the Veteran suffered from a chronic throat disability during service or currently suffers from a chronic throat disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for broken molars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a chronic throat disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in May 2011.  In addition, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and non-VA treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

With regard to VA's duty to assist, the Board notes that VA has not afforded the Veteran an examination or obtained a medical opinion with regard to his claim of service connection for a chronic throat disability.  However, as explained in the merits section of this decision, there is no competent evidence that the Veteran has a current disability, a finding that is required in order to substantiate his claim.  Thus, VA has no duty to provide an examination.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, although the record shows that the Veteran has applied for disability benefits from the Social Security Administration (SSA), the Veteran has not reported that he has received treatment outside VA for his claimed chronic throat disability during the appeal period.  Thus, because his current VA treatment records have already been associated with the file, the Board finds that it need not request current medical records from SSA before deciding this claim, as any such evidence would be duplicative of evidence that is already of record.

As previously acknowledged, the Veteran was afforded a Board hearing before the undersigned VLJ in September 2014, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative solicited information to substantiate the Veteran's claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the present claims based on the current record.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for Service Connection for Broken Molars

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran withdrew his appeal with regard to his entitlement to service connection for broken molars, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed.  Under Hanson v. Brown, 9 Vet. App. 29 (1996), this claim no longer exists.

III.  Claim for Service Connection for a Chronic Throat Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran's STRs include a September 1988 treatment note that documents rash and soreness of tongue, and an assessment of pharyngitis.  A treatment record dated May 1990 indicates that the Veteran was negative for chronic illness at his separation physical.  In addition, an October 1990 VA examination report indicates that the Veteran's nose, sinuses, mouth, and throat were normal at that time.  Thus, the Board finds that any pharyngitis that was present during service was an acute, and not chronic, condition that resolved prior to his separation from service.

Notwithstanding this finding, the Board also notes that the record is negative for evidence of a current chronic throat disability.

Records dated September 2000 to October 2000 document sore throat, congestion, right ear discomfort, and pressure with assessments of upper respiratory infection and serous otitis with seasonal allergies.  In March 2001, the Veteran complained of a sore mass in his throat and reported that, at that time, he had the pain for four years and it seemed to come and go.  April 2001 and May 2001 non-VA treatment records document a sore throat that seemed to be closing up and a throat that was only mildly inflamed in addition to the Veteran's report of a "little bit of a sore throat" that he had "quite often."  

November 2001 treatment records document the Veteran's complaint of soreness on the right side of his throat.  Examination of the pharynx showed reddened anterior tonsillar pillar on the right tonsil area and a large crypt in the upper pole of the tonsil on that side.  The evaluating physician recommended a tonsillectomy, and subsequent treatment records indicate that his tonsils were removed in 2003.  In January 2004, a clinician noted that the Veteran's ears and throat were unremarkable.

Records dated November 2004 document a history of nasal obstruction due to deviated septum and chronic rhinitis.  In April 2005, the Veteran reported upper respiratory symptoms and a clinician diagnosed the Veteran with post-viral bronchitis.

Notably, the most current evidence of record is negative for competent evidence of a present disability.  For example, the Veteran reported during an April 2007 annual physical that he felt great and had no complaints other than discomfort in his right first toe.  Similarly, the report of an April 2008 annual physical documents the Veteran's report that he was doing quite well and felt great.  The evaluating clinician's assessment was that the Veteran was healthy at that time.  In addition, although non-VA treatment records dated July 2011 and August 2011 document the Veteran's report of sore throat, a December 2011 VA treatment record indicates that the Veteran's throat was negative for any abnormality at that time.

Overall, the evidence fails to show that the Veteran had a chronic throat disability at any time during the pendency of his appeal-from May 2010 to the present.  In so finding, the Board notes that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of a throat disability because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 and n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

The Board finds that the evidence is against service connection for a chronic throat disability because evidence of a present disability is necessary before service connection may be granted.  See Brammer, 3 Vet. App. at 225.  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the Veteran's entitlement to service connection for broken molars is dismissed.

Service connection for a chronic throat disability is denied.


REMAND

In multiple statements and during his September 2014 hearing, the Veteran asserted that he was exposed to toxic chemicals and the herbicide Agent Orange while serving at Fort McClellan from June to September 1987 and at Anniston Army Depot in Alabama, and noted that Anniston is on the Environmental Protection Agency's toxic superfund list.  The Veteran claims that in-service chemical exposure caused him to develop a chronic throat condition, heart disability, and gastrointestinal disability.

Although the record is negative for evidence that shows that he served at Anniston Army Depot, the Veteran's STRs show that he was stationed at Fort McClellan in July 1987.  Thus, in light of this information, the Board finds that VA should attempt to verify the Veteran's exposure to herbicides and other contaminants during his period of service at Fort McClellan.  In addition, the Board finds that VA has the duty to obtain a medical opinion regarding the relationship between the Veteran's claimed chemical exposure and any present heart or gastrointestinal disabilities, as the medical evidence of record is not sufficient to adjudicate these claims at present.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board notes that the Veteran has also asserted that his claimed heart and gastrointestinal disabilities were caused and/or aggravated by medications he takes to treat symptoms of his service-connected left knee condition.  VA should obtain a medical opinion regarding this contention as well.

The Veteran asserted in a January 2011 statement that records of his in-service inpatient treatment at Patterson Army Hospital may be incomplete.  In addition, he reported in July 2010 that he has filed for disability benefits from the SSA and testified during his Board hearing that he was treated by a chiropractor in 1990 and 1991.  Review of the evidence reveals that these records have not been associated with the claims file.  Thus, the Board finds that the record is not complete with regard to the Veteran's postservice treatment and VA has the duty to assist him by making reasonable efforts to obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit, or authorize VA to obtain, records of his treatment by a chiropractor in 1990 and 1991.  In addition, associate with the claims file records of his in-service inpatient treatment at Patterson Army Hospital, which apparently occurred July 28/29 1988 and 1 - 3 August 1988.  All correspondence, to include any negative responses, should be documented.

2.  Contact SSA and request that it provide an electronic (or if unavailable, paper) copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.

3.  Contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center and the Joint Services Records Research Center (JSRRC), if indicated, and request that they attempt to verify any exposure to herbicides, including Agent Orange, or other contaminants to which the Veteran could have been exposed at Fort McClellan, Alabama, from June 1987 to September 1987.

If the AOJ cannot locate pertinent federal records, it should document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  The AOJ should then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative should then be given an opportunity to respond.

4.  Thereafter, obtain a medical opinion regarding the nature and etiology of the Veteran's claimed disabilities, which are: (1) a lumbar spine disability, (2) a cervical spine disability, (3) a left hip disability, (4) a heart disability, and (5) a gastrointestinal disability.  The reviewing clinician should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions with regard to each noted disability.

   (a) Lumbar Spine Disability, Cervical Spine Disability, and Left Hip Disability: With regard to the Veteran's claimed lumbar spine disability, cervical spine disability, and left hip disability, provide an opinion as to whether it is at least as likely as not that the disability was caused or aggravated by his service-connected left knee disability.

   (b) Heart Disability and Gastrointestinal Disability: With regard to the Veteran's claimed heart disability and gastrointestinal disability, provide an opinion as to whether it is it at least as likely as not that the disability was caused or aggravated by his period of active service, to include his alleged exposure to herbicides and/or other toxins while stationed at Fort McClellan, Alabama.
   
Additionally, provide an opinion as to whether it is at least as likely as not that the disability was caused or aggravated by medications taken to treat the Veteran's service-connected left knee disability.

The clinician should provide a complete rationale for any opinions offered.  In offering the requested opinions, the clinician should consider the Veteran's reports as to his history and symptomatology.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

5.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


